Election/Restrictions
Applicant’s election without traverse of Group 2 in the reply filed on 03 August 2021 is acknowledged.
Applicant’s election of Species V in the reply filed on 03 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The Examiner notes while the Applicant canceled claims 1, 3, and 13-15 and explicitly withdrew claims 5, 10, and 11 in response to the restriction/election requirement, claims 4, 6, and 16 are further withdrawn from consideration through the explicit selection of Species V (which encompasses the embodiment shown in Figure 8) by the Applicant. For further explanation see below:
Claim 4 is withdrawn from consideration because it encompasses the bearing retainer as shown in Figure 2 (Species I), which has an even wall thickness. This structure is exclusively contradictory to the embodiment shown in Figure 8 since the bearing retainer has a varying wall thickness. 
Similarly, Claim 6 is withdrawn from consideration because it encompasses the bearing retainer as shown in Figure 2 (Species I), which has an oblique subsection and a cylindrical subsection of the same wall thickness. This structure is exclusively contradictory to the embodiment shown in Figure 8 since the bearing retainer oblique subsection has a varying wall thickness. 
Claim 16 is withdrawn from consideration because it encompasses the bearing retainer as disclosed in a contradictory embodiment in paragraph [0062] (the Examiner notes the disclosure 
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 03 August 2021.
Claims 19-20 are newly added by the Applicant.
Claims 1, 3, and 13-15 are canceled by the Applicant.
Claims 5, 10, and 11 are withdrawn by the Applicant.
Claims 4, 6, and 16 are withdrawn from consideration via the election of Species V, and since these claims were not explicitly withdrawn in the response, the Examiner has provided an explanation above.
Claims 2, 7-10, 12, and 17-20 are being considered.

Response to Remarks
The remarks pertaining to the Cametti reference are considered moot since the Applicant elected at least Group 2 from the restriction election mailed on 23 March 2021 without traverse, and the Office has not relied on the Cametti reference for a prior art rejection.
Notice of Pre-AIA  or AIA  Status

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
Regarding Claim 2, the Examiner notes the claim language “multiple resilient parts “being adapted to allowing receiving and supporting the bearing, thereby creating a compression force in radial direction perpendicular to the axis of the shaft, allowing said bearing retainer to hold the bearing in a fixed position with respect to said bearing retainer;” is not interpreted to invoke a 112(f) interpretation. This is because “multiple resilient parts” is the portion of the elastic section located between the slits (6), and the structure of the elastic portion (and inherently the multiple resilient parts) which performs the function of “being adapted to…” is explicitly claimed; namely said elastic section (4) comprises an oblique subsection (17) adjacent said ring section (2), and a cylindrical subsection (43) adjacent said oblique subsection (17), wherein said oblique subsection (17) comprises a wall which is slanted with respect to the shaft of the pump, and said cylindrical subsection (43) comprises a wall which is parallel to the shaft of the pump. Since the combination of the disclosed structures of the slanted oblique section, the ring section, the cylindrical subsection, and the slits, perform the function of the placeholder term “multiple resilient parts” being “adapted to… hold the bearing…” the term “multiple resilient parts” is not interpreted to invoke 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims (specifically claim 9).  Therefore, the unknown structural feature which performs the function of adapting the multiple resilient parts to allow said bearing retainer to remain in contact with the bearing at a temperature of at least 350° C., preferably at least 400° C., more preferred at least 450° C., preferably at least 500° C., more 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2: 
The claim language "the shaft" is unclear because "shaft" lacks sufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to instead be "a shaft".
Further Regarding Claim 2: 
The Examiner notes the claim is directed to a bearing retainer, however also positively recites "the shaft of the pump". It is not clear how a bearing retainer can comprise a pump, thus the Examiner suggests amending the claim language to instead be "A bearing retainer system" (or similar), which broadens the scope of the claim to encompass structures beyond the bearing retainer. For purposes of examination, the Examiner interprets the claim language to positively recite and therefore encompass a pump shaft.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner notes: with respect to the written description requirement, the 
The Examiner further notes that the drawings do not show the resilient parts in such a way that would obviate the deficiencies of the disclosure mentioned above (also see the drawing objection above).


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 9:
The Claim language "wherein said multiple resilient parts (8) are adapted to allow said bearing retainer to remain in contact with the bearing at a temperature of at least 350° C... more preferred at least 850° C" renders the claim indefinite because it is not clear what, if any, additional structure is required that performs the function "a temperature of at least 350° C., preferably at least 400° C., more preferred at least 450° C., preferably at least 500° C., more preferred at least 550° C., preferably at least 600° C., more preferred at least 650° C., preferably at least 700° C., more preferred at least 750° C., preferably at least 800° C., more preferred at least 850° C". Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. While Claim 9 recites "said multiple resilient parts are adapted to allow said bearing retainer to remain in contact with the bearing at a temperature of at least.." and states a range that goes from 350° C to 850° C, the Instant Application fails to claim any particular structure performs the function of adapting the bearing retainer to function at 
Further Regarding Claim 9:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation "350, 450, 550,... 750", and the claim also recites "preferably at least 400, 500, 600,... 800, and more preferred at least 850" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2, 7-10, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (US 5062721 A), hereafter referred to as Chiba.
Regarding Claim 2, Chiba discloses the following:
A bearing retainer (16; see FIG. 2, 27) for a bearing for supporting the shaft (1) of a pump, said bearing retainer comprising:
at least one ring section (12) adapted to surround the bearing, said ring section having an inner radius perpendicular to the axis of the shaft (1);
at least one elastic section (11 in combination with 13) adjacent said ring section, wherein at least a part of said elastic section has an inner radius perpendicular to the axis of the shaft (1), which inner radius is smaller than said radius of said ring section;
said elastic section comprising multiple slits (10, see Col. 3, line 65 to Col. 4, line 20), dividing said elastic section into multiple resilient parts (11 separated by gaps 10);
said multiple resilient parts (11 separated by gaps 10) being adapted to allowing receiving and supporting the bearing, thereby creating a compression force (see Col. 5, lines 20-60) in radial direction perpendicular to the axis of the shaft (1), allowing said bearing retainer to hold the bearing in a fixed position with respect to said bearing retainer;
wherein said elastic section (11 in combination with 13) comprises an oblique subsection (13) adjacent said ring section (12), and a cylindrical subsection (11) adjacent said oblique subsection (13), wherein said oblique subsection (13) comprises a wall 
Regarding Claim 7, Chiba discloses the following:
The bearing retainer according to claim 2, wherein
said multiple resilient parts (11 separated by gaps 10) allows receiving and supporting the bearing at a first temperature (see Col. 5, lines 20-60), thereby creating a compression force (see Col. 5, lines 20-60) in radial direction perpendicular to the shaft (1),
and wherein said multiple resilient parts (11 separated by gaps 10) allows maintaining a compression force (see Col. 5, lines 20-60) in radial direction perpendicular to the shaft (1) at a temperature higher than said first temperature (see Col. 5, lines 20-60).
Regarding Claim 8, Chiba discloses the following: 
 The bearing retainer according to claim 2, 
wherein said multiple resilient parts (11 separated by gaps 10) are adapted to allow said bearing retainer to remain in contact with the bearing when the temperature changes (see Col. 5, lines 20-60).
Regarding Claim 9, Chiba discloses the following: 
The bearing retainer according to claim 2, 
wherein said multiple resilient parts (36) are adapted to allow said bearing retainer to remain in contact with the bearing at a temperature of at least 500° C (see Col. 1, lines 35-43). (*The Examiner notes, since the bearing retainer structures as disclosed by Chiba appears to be identical to the structure(s) claimed by the Instant Application, and the 
Regarding Claim 10, Chiba discloses the following: 
The bearing retainer (16; see FIG. 2, 27) of claim 2, further comprising:
an additional ring section (12 on the other of either of the left or the right) adjacent said elastic section (11 in combination with 13), such that said elastic section (11 in combination with 13) is positioned between said ring section (12 on either of the left or the right)  and said additional ring section (12 on the other of either of the left or the right).
Regarding Claim 12, Chiba discloses the following: 
The bearing retainer according to claim 2, 
wherein said bearing retainer (16; see FIG. 2, 27) has a first end and a second end opposite said first end in an axial direction, 
and further has a center positioned in the middle between said first end and said second end, and 
wherein said bearing retainer (16; see FIG. 2, 27) has a smaller external diameter at said center of said bearing retainer (16; see FIG. 2, 27) than the external diameter at said ends of said bearing retainer (16; see FIG. 2, 27).
Regarding Claim 18, Chiba discloses the following: 
The bearing retainer according to claim 2, 
wherein said multiple slits (10, see Col. 3, line 65 to Col. 4, line 20) extend into said oblique subsection (13) of said elastic section (11 in combination with 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US 5062721 A), hereafter referred to as Chiba.
 Regarding Claim 17, Chiba discloses the following: 
 The bearing retainer according to claim 2,
Chiba does not explicitly disclose the following:
wherein said multiple slits (6) have a length to wide ratio of at least 2:1, more preferred at least 3:1, preferably at least 4:1, more preferred at least 5:1, preferably at least 6:1, more preferred at least 7:1, preferably at least 8:1, more preferred at least 9:1, preferably at least 10:1, more preferred at least 11:1, preferably at least 12:1, more preferred at least 15:1;
However the Examiner notes the following:
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make changes to the relative dimensions of the lengths and widths of the slits in the bearing retainer as disclosed by Chiba, wherein said multiple slits have a length to wide ratio of at least 2:1, more preferred at least 3:1, preferably at least 4:1, more preferred at least 5:1, preferably at least 6:1, more preferred at least 7:1, preferably at least 8:1, more preferred at least 9:1, preferably at least 10:1, more preferred at least 11:1, preferably at least 12:1, more preferred at least 15:1; with no .
  Allowable Subject Matter
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 19:
wherein the ring section has a variable thickness in the circumferential direction; 
Regarding Claim 20:
wherein the ring section has an outer profile that is wave formed and an inner radius that is constant;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Chiba (US 5062721 A), Chevret (US 3829184 A), and Plioska (US 20180283457 A1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar bearing retainer arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745



	/WOODY A LEE JR/            Primary Examiner, Art Unit 3745